DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
 
Election/Restrictions
As previously set forth:  Applicant’s election without traverse of Group I, quaternary ammonium compound of N,N, didecyl N,N dimethyl ammonium chloride (herein the Examiner notes that while the genus of N alkyl N,N dimethyl benzyl was elected, the species does not fall within such.  Thus the Examine went with the species), quaternized 1-alkyl pyridinium chloride salt, xylene in the reply filed on 9/11/18 is acknowledged.
Claims 12, 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/11/18.

Priority
As previously set forth: The claims have priority of the provisional application: 4/1/16.

Response to Argument/Amendments
Applicant argues Bennett discloses a maximum amount of solvent of 80 wt% which is outside that instantly claimed.  Applicant argues the “consisting essentially of” excludes the polyamine sulfonic acid salt and thus overcomes the prior art.
The Examiner disagrees.  As set forth below, it is possible to combine the corrosion inhibitors, methanol and solvent in amounts in an intermediate mix that meet the claimed wt% that can then be added with the synergist and polyamine sulfonic acid to form the final solution of Bennett with concentrations that meet Bennett’s composition requirements.  As a reminder, the Board of Patent Appeals affirmed the Examiner’s position on the obviousness of intermediate/premix of the corrosion inhibitors/methanol/solvent.  As such arguments therein are not found persuasive.  Regarding claim 19, since Applicant has not pointed out what elements materially affect the basic and novel properties of the invention “consisting essentially of” is treated as comprising and the claim is met by elements previously set forth.  Further, even if the polyamine sulfonic acid was excluded from the claim (as it was in the previous set of claims that went to the Board of Appeals) such would still be embraced by Bennett in light of the position over intermediate/premix of components previously set forth.  As such arguments therein are not found persuasive and the rejection stands as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 has the limitation “polysorbate” wherein [0036] only has support for “polysorbitol”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 19, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “is diluted”, and, claim 19 has the limitation “is diluted”, these are method steps in a composition claim, e.g. the preamble is drawn to the already made solution with all the components and “is diluted with” is a step in making the solution that has already occurred.  Claim 1 is not drawn to “A diluted cleaning solution”, it is drawn to “A cleaning solution…wherein the cleaning solution is diluted” and these two limitations together are indefinite. In claim 19 the dilution seems to be an actual step since the “aromatic hydrocarbon solvent” of the diluted ‘step’ is not otherwise or previously mentioned in the claim.  The limitation in both claims renders each claim (and their dependents) indefinite. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 has “optionally;…” language and there should be some sort of conjunction at the end of the optional list (e.g. after “at least one heterocycle additive), such as “or” or “and”.  Without such a conjunction the claim is indefinite as it is unclear and thusly indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2015/0011453).
Elements of this rejection are as previously set forth, reiterated below in its entirety.  Regarding claim 1, If one starts with a premix/intermediate blend of 90g solvent comprising xylene, 2 g methanol and 8 g corrosion inhibitor blend, the calculated amounts of each component (e.g. 90% solvent comprising xylene and 10 % corrosion inhibitor blend and alcohol) meet the instant claims.  If one then adds 4g of the required synergist in Bennett and 14 g required polyamine to make the final end product, the final end product would have 76% solvent with xylene, 1.7% methanol, 6.8% corrosion inhibitors, 3.4% synergist and 11.8% polyamine, all within the amounts of Bennett.  Thus, the wt% of the claims are prima facie obvious because one can start with the above amounts and obtain the end composition of Bennett.  Regarding claim 19, Applicant has not disclosed what elements materially affect the basic and novel properties of the cleaning solution.  As such “consisting essentially of” is treated as “comprising”.  Further, the Examiner interprets all of the components after “optionally” as being optional, thus there are no new elements required by the claim and positions previously set forth thusly meet claim 19. 

Bennett discloses oilfield cleaner/corrosion inhibitor compositions (title).  Said compositions are used to chemically remove and keep schmoo (paraffin, asphaltene, iron sulfide and biomass buildup [0003]) from depositing on internal surfaces of production equipment [0005] and/or to inhibit corrosion and remove hydrocarbonaceous (the above schmoo) deposits from equipment used in oil and gas applications [0006].  E.G. the compositions is used for the removal of asphaltene deposits, as instantly claimed.  The composition comprises a polyamine sulfonic acid salt [0006].  The composition can further comprise a corrosion inhibitor [0086] such as alkyl quaternary salts of the formula N+R1R2R3R4X- wherein the R1-R4 may be an alkyl group having 1-18 carbon atoms [0088].  Examples of such include tetramethyl ammonium chloride, tetraethyl ammonium chloride and those others of [0089].  Such meets the first dispersant quaternary ammonium compound of claim 1 and embraces/renders obvious the elected didecyl dimethyl ammonium chloride, since the use of R1=R2=methyl, R3=R4=decyl is embraced by the reference.
The composition may include an additional corrosion inhibitor [0086 discloses the use of one or more] such as the pyridinium salts of [0090] wherein methylpyridinium chloride, ethylpyridinium chloride and other similar compounds are disclosed.  Such meets the second dispersant pyridinium compound requirement of claim 1 and dependent claims.
Bennett discloses the use of a fluid comprising a polyamine sulfonic acid and other optional additives such as corrosion inhibitors and/or solvents.  Picking 2 corrosion inhibitors (such as those instantly claimed, which are embraced by Bennett as set forth below/previously) and mixing them together before adding them to the final treatment fluid, thereby forming a concentrate “booster” is prima facie obvious.  E.G. It would be obvious to combine any of the additives (corrosion inhibitors and/or solvents and/or other additives such as alcohols and xylene) and add them at any time to the wellbore fluid comprising the polyamine sulfonic acid.  It would be obvious for any of them to be premixed together since they are merely well known additives.  One formulating a fluid for wellbore that desired corrosion inhibitors would take those known additives and dump them in the injection formulation when one was needed and having a combination of any of these additives to add would be prima facie obvious.  It is noted that the combination would work the same as the claimed “booster” and the claimed “cleaning solution”.  See MPEP 2143 A (combining elements to yield predictable results) or E (choosing from a finite number of predictable solutions with a reasonable expectation of success) and those other rationales supported by KSR Int’l Co. v. Teleflex Inc, 550 US 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
The intermediate mixture discussed above is free of sulfonic acid dispersants and thusly meets the requirements of the amended claims.  Use of xylene, the 2 corrosion inhibitors and an alcohol in the pre-mix to add to the solution of Bennett is prima facie obvious as previously set forth.  E.G.  it is obvious to mix any of the additives included in the cleaning solution prior to adding them to the end product, and this mix meets the requirements of the claims.  
The composition may further include a solvent such as methanol, ethanol, isopropanol, and/or xylene, toluene, ect [0104], elements above embrace and thus render obvious the requirements of claims 1, 3-9, 11.  Wherein though the combination of corrosion inhibitors is picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
	There are no concentrations associated with the concentrate requirements of claim 13 and thus the requirement is met.  The quaternary ammonium salt or pyridinium salt is disclosed to be included in amounts ranging from 0-100% of the corrosion inhibitor, thus embracing and rendering obvious the ratio of claim 14.  Claim 19 is met by elements set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766